Citation Nr: 0918601	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-25 359A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from November 1958 to July 1959.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a February 2004 rating decision by the Milwaukee RO.  In 
December 2007, the matter was remanded to schedule a Travel 
Board hearing.  Such hearing was held before the undersigned 
in April 2008 and a transcript of the hearing is associated 
with the claims file.  In September 2008, the matter was 
remanded for additional notice and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action on her part is required.


REMAND

In the August 2008 remand, the Board noted that in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (issued while the instant 
matter was pending), the U.S. Court of Appeals for Veterans 
Claims (Court) had outlined specific notice that was 
recquired in claims of service connection for the cause of a 
Veteran's death.  The Court held that in the context of a 
claim for DIC, Section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The Board noted that 
the appellant had not received Hupp-complaint notice, and the 
record did not suggest that the appellant understood what was 
needed to substantiate her claim.  Consequently, the remand 
directed the RO to provide her with such notice.  

In response to the Board's September 2008 remand instructions 
the AMC issued a November notice 2008 letter to the 
appellant.  However, the notice provided by this letter was 
not Hupp-compliant.   Specifically, it did not advise the 
appellant of the conditions for which the Veteran had 
established service connection at the time of his death.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  AMC should be 
well aware, by now, that when the Board fails to ensure that 
development sought on remand is completed, and the case is 
then appealed to the Court, the Court (either pursuant to a 
Joint Motion by the parties, or via memorandum decision) 
routinely returns the case to the Board for completion of the 
action that had been sought on remand.  Accordingly, the 
Board has no recourse but to remand this matter for 
compliance with the instructions in the previous remand.

The case is REMANDED for the following action:

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp, supra, specifically including 
a listing of the Veteran's service-
connected disabilities (and how to 
substantiate a claim for DIC based on 
such disabilities.  The appellant should 
have opportunity to respond.

2.  The RO should took undertake any 
further development suggested by her 
response.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

